UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8425


ELIJAH JAMES GADDY,

                  Petitioner - Appellant,

             v.

UNITED STATES OF AMERICA; JOHN J. LAMANNA, Warden at FCI
Edgefield,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Solomon Blatt, Jr., Senior
District Judge. (3:07-cv-03595-SB)


Submitted:    September 29, 2009             Decided:   October 2, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah James Gaddy, Appellant Pro Se.   Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah James Gaddy, a federal prisoner, appeals the

district     court’s   order     accepting    the       recommendation     of     the

magistrate    judge    and    denying    relief    on    his   28 U.S.C.    §   2241

(2006)   petition.       We    have     reviewed   the    record   and     find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Gaddy v. United States, No. 3:07-cv-

03595-SB     (D.S.C.   Sept.     22,    2008).      We     dispense   with      oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                           AFFIRMED




                                          2